Title: Cabinet Opinions on Relations with France and Great Britain, 7 September 1793
From: Jefferson, Thomas,Knox, Henry,Randolph, Edmund
To: Washington, George



At a meeting at the Presidents Sep. 7. 1793.

A circular letter from the Secretary of state to the Consuls and Vice Consuls of France, informing them that their Exequaturs will be revoked if they repeat certain proceedings, also one to Mr. Genet covering a copy of the letter of the Secretary of state to Mr. Gouverneur Morris desiring the recall of Mr. Genet, were read and approved.
A letter from the Governr. of Georgia to the Secy. of state dated Aug. 21. 1793. was read, communicating the demand by the Vice Consul of France in Georgia of certain individuals under prosecution in a court of justice. It is the opinion that he be answered that the law must take it’s course.
A Memorial from Mr. Hammond dated Sep. 6. complaining of the capture of the British brig the William Tell by the French brig le Cerf, within the limits of the protection of the US. and the refusal of the French minister and Consul to have the prize delivered into the hands of a marshal charged with process from a court to arrest her, was read. It is the opinion that a letter be written to Mr. Genet calling for evidence in the cases of the vessels heretofore reclaimed and not yet finally decided on, and which were permitted to remain in the hands of the French Consuls in the meantime, informing him that the letter of June 25. was not intended to authorize opposition to the officers, or orders, of courts respecting vessels taken within the limits of our protection, that therefore the brig William Tell ought to be delivered into the hands of the officer charged to arrest her, and that in the event of the court’s deciding that it has no jurisdiction of the case, as in that of the ship William whereon the letter of June 25. was written, she may again be replaced in the Consul’s hands till the Executive shall have decided thereon.
A letter from Lt. Govr. Wood dated Aug. 29. stating that the French vessel the Orion was arrived in Norfolk and had brought in the Sans Culottes as a prize, and doubting whether from the particular circumstances of this prize she came within the general orders heretofore given. It is the opinion that the situation of the Sans culottes is the same in respect to England and France as any other French vessel not fitted in our ports, and therefore that the Orion is within the 17th. article of our treaty, and the rules heretofore given on that subject.
A Memorial from Mr. Hammond dated Sep. 4. was read complaining of the long stay of a French fleet in New York, that a regular succession of them appears to be appointed for cruizing on the coasts, that a jurisdiction over prizes is exercised by the French Consuls, and desiring
 
to be informed whether it be the intention of the Executive to permit this indefinitely. It is the opinion that Mr. Hammond be informed that effectual measures are taken to put an end to the exercise of admiralty jurisdiction by the French Consuls, that the French have by treaty a right to come into our ports with their prizes, exclusively, that they have also a right by treaty to enter our ports for any urgent necessity, that this right is exclusive as to privateers but not so as to public vessels of war and has therefore not been denied to British ships of war nor has the Executive as yet prescribed to either any limits to the time they may remain in their ports.
A letter from Mr. Bordman at Boston dated Sep. 4. was read complaining of the capture of the schooner Flora an American vessel by the Roland, one of the illicit privateers. It is the opinion he must seek redress in the courts of law.
The draught of a letter to Mr. Pinckney on the Additional instructions of the court of St. James’s dated June 8. 93. was read and approved.
A Question was proposed by the President Whether we ought not to enquire from Mr. Hammond if he is prepared to give an answer on the subject of the inexecution of the treaty? It is the opinion that it will be better to await the arrival of the next packet, then to make the application to Mr. Hammond, and if he be not prepared to answer, that Mr. Pinckney be instructed to remonstrate on the subject to the British court. 

Th: Jefferson  H Knox Edm: Randolph

